Title: To George Washington from John Beatty, 23 February 1780
From: Beatty, John
To: Washington, George


          
            sir,
            Commissy Prisrs Office Febry 23d 1780
          
          The declining State of my private family Concerns, renders it a duty incumbent on me to pay a Stricter attention thereto, than is compatible with a continuance in the Public Service. I am to request therefor that your Excellency will please to conceive of me as ⟨r⟩esigning the office of Commissary of Prisoners and am to entreat that some Person may be Authorized to receive such information and papers from me as immediately respect the office.
          Mr Skinner with your Excellency’s permission, will attend and do the usual Duty until such appointment shall take place, and I am further to inform your Excellency that by appointment I am to meet the British Commissaries on Wensday the first day of March next, then to adjust and settle all accounts which respect the Exchanges of Privates and Seamen, in this case it will be necessary I should have your Excellencys permission and Passport. I am with the highest respect Your Excellency’s mo: Obt and most Hume Servt
          
            Jno. Beatty Com: Gen: Prisrs
          
        